Citation Nr: 1133746	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for anxiety.  

2.  Entitlement to service connection for sleep disturbance/insomnia.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a skin disorder, claimed as pseudofolliculitis barbae, tinea pedis, chronic puritic rash with inflammatory hyperpigmentation and tinea corporis.  

5.  Entitlement to an evaluation in excess of 70 percent for post traumatic stress disorder (PTSD) with major depressive disorder, from the initial grant of service connection.  

6.  Entitlement to an evaluation in excess of 30 percent for post concussion syndrome due to traumatic brain injury with migraine headaches, from the initial grant of service connection.  

7.  Entitlement to an evaluation in excess of 10 percent for right patellofemoral syndrome with degenerative joint disease.  

8.  Entitlement to a compensable evaluation plantar fasciitis and bilateral pes planus, from the initial grant of service connection.  

9.  Entitlement to a compensable evaluation gastrointestinal reflux disease, from the initial grant of service connection.  

10.  Entitlement to a compensable evaluation residual scar on the forehead, from the initial grant of service connection.  

11.  Entitlement to a compensable evaluation chondromalacia and patellofemoral syndrome of the left knee, from the initial grant of service connection.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1990 to July 1991 and from January 2004 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions in June and November 2008.  A hearing at the RO before the undersigned was held in March 2009.  

The claims of service connection for a skin disorder and increased ratings for TBI with migraine headaches, left knee and bilateral foot disabilities, GERD, and a residual scar on the forehead are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have an anxiety disorder at present which is related to service.  

2.  The Veteran is not shown to have a sleep disorder or insomnia other than sleep apnea at present which is related to service.  

3.  The Veteran is not shown to have a hearing loss at present which is related to service.  

4.  Since service connection was established, the Veteran's PTSD symptoms are not shown to be productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, danger of hurting self or others, or disorientation.  

5.  Since service connection was established, the Veteran's right knee disability is manifested by pain, arthritis and range of motion from 0 to 120 degrees, without instability, subluxation or other impairment of the knee; functional limitation due to pain, incoordination, fatigability, on repetitive use or during flare-ups is not demonstrated.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an anxiety disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  The Veteran does not have a sleep disorder or insomnia due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

3.  Bilateral defective hearing was not incurred in or aggravated by service nor may any sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2010).  

4.  The criteria for an initial evaluation in excess of 70 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic Code 9411 (2010).  

5.  The criteria for an initial evaluation in excess of 10 percent for right patellofemoral syndrome with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Code 5260 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May and September 2008 (right knee and TBI).  Additionally, a more detailed explanation of VA's duty to assist under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was sent to the Veteran and his representative in February 2009.  The claims were readjudicated and a Supplemental Statement of the Case was promulgated, most recently in May 2009.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's service treatment records and all VA and private medical records identified by the Veteran have been obtained and associated with the claims file.  Additionally, the Veteran was examined by VA on multiple occasions during the pendency of the appeal and testified at a hearing at the RO before the undersigned in March 2010.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  


Anxiety & Sleep Disturbance/Insomnia

The Veteran testified that he had difficulty being around crowds or going to the grocery store when he first came home from Iraq in 2004 because of anxiety attacks.  (T p. 26).  He also reported that he had difficulty sleeping because of nightmares associated with his combat experiences, and said that he was eventually tested for and diagnosed with sleep apnea.  He reported some improvement when he uses the C-Pap machine he was given in service in 2007, and generally gets a good night's sleep, but said that sometimes he doesn't use the machine because of shoulder problems and on those occasions, has difficulty sleeping.  (T p. 49-53).  

The service treatment records showed that the Veteran was treated for multiple psychiatric symptoms on numerous occasions in service, more so after his return from Iraq in 2004.  In August 2001, the Veteran underwent a comprehensive psychological evaluation for multiple complaints, including nightmares about his traumatic experiences in the 1991 Gulf War about three times a week.  The Veteran's traumatic experiences primarily involved witnessing a motor vehicle accident in which several people were killed.  The diagnoses included PTSD and depressive disorder.  

Since 2005, the service psychiatric counseling notes showed complaints of sleep disturbance due to nightmares about his combat experiences during his tour of duty to Iraq in 2004.  When initially seen in April 2005, the Veteran reported that he slept only about three hours a night and had difficulty falling asleep, even with sleep medication, but said that he didn't know why.  He said that this problem started after he came back from the Gulf War in 1991.  When seen in May 2005, he reported continued difficulty falling asleep at night but denied any nightmares or sleepiness during the day.  He denied being depressed or any disturbance in his appetite, and did not appear to being stressed out.  In June 2005, the Veteran reported that he was sleeping longer and felt much better than before, and that he was no longer waking up during the night.  However, subsequent service records in 2006, showed increased complaints of daytime sleepiness, nightmares, and intrusive thoughts during the day.  A sleep study in service in January 2007 was positive for moderate obstructive sleep apnea and the Veteran was provided with a C-Pap machine.  The various diagnoses on the recent service treatment records since 2005, include adjustment disorder with anxiety, post traumatic stress disorder (PTSD), mood disorder, major depressive disorder, and anxiety disorder.  

In June 2008, the Veteran underwent a comprehensive VA psychiatric examination to determine the nature and etiology of his current psychiatric complaints.  On examination, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical findings.  The Veteran reported that he was paranoid and had become a loner since returning from Iraq and that he continued to have problems being around crowds.  He lived with his mother and was close to his son, and said that being with his son made him feel comfortable and gave him a sense of purpose.  He reported a good relationship with his siblings and said that he interacted with them on a regular basis.  On examination, he was well oriented, guarded, anxious and depressed, and denied any suicidal or homicidal thoughts, hallucinations or panic attacks.  There was no inappropriate, obsessive or ritualistic behaviors or episodes of violence, his memory was normal and his impulse control was good.  The Veteran reported a history of bad dreams or nightmares, but said that they had improved and that he didn't wake up at night as much now that he is on medication.  He reported that he sleeps with his light on, has startled response and hypervigilance, and said that his nightmares were worse on the nights before he goes in for psychiatric counseling.  

The examiner indicated that the Veteran exhibited a diagnosis of recurrent major depressive disorder of moderate degree manifested by depressed mood on a daily basis with loss of interest or pleasure in nearly all activities.  There was impairment in sleep, weight, and psychomotor activity, decreased energy, feelings of worthlessness and guilt, and difficulty concentrating and making decisions.  The diagnoses was PTSD and major depressive disorder.  The examiner commented that the Veteran's symptoms were consistent with PTSD related to his most recent deployment and that his major depression was secondary to his PTSD.  

In this case, while the Veteran was initially diagnosed with insomnia shortly after he returned home from Iraq, it is evident that the diagnosis was based on the complete absence of any underlying organic or psychiatric cause.  The initial treatment records showed no complaints or manifestations of any underlying physical or emotional problems.  The Veteran denied any nightmares, depression or daytime sleepiness at that time, nor was he shown to have any physical disabilities which may have impacted on his sleep habits.  Within a few months, however, the Veteran began to experience multiple psychiatric symptoms, including nightmares of his combat experiences, depressed mood, and difficulty staying asleep, and said that he would wake up after a few hours of sleep and check his doors and windows.  The evidence showed that after he was started on psychotropic medication, he was sleeping better with fewer nightmares and reported improvement in his overall symptoms.  Around the same time, however, the records showed that he began to experience daytime sleepiness and was subsequently tested for and diagnosed with sleep apnea in January 2007.  Since he was given a C-Pap machine for his sleep apnea, the Veteran reported that he was sleeping better and longer when he uses the machine.  The records do not show any current complaints or diagnosis of insomnia since he was diagnosed with sleep apnea in 2007.  

Similarly, while anxiety disorder was offered as one of several diagnoses in service, it is readily apparent that all of the diagnoses were based primarily on the Veteran's self-described symptoms and not on any actual psychological studies or tests.  While the Veteran may have occasional anxiety symptoms, he denied panic attacks and, moreover, was not shown to have an anxiety disorder on VA psychiatric examination in June 2008.  Additional treatment notes subsequent to the VA examination do not show any complaints or diagnosis for anxiety disorder or insomnia.  Rather, the evidence shows that the Veteran's current anxiety symptoms and sleep disturbance are associated with his service-connected PTSD with major depressive disorder.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  The issue in this case does not involve a simple diagnosis; therefore, the Veteran is not competent to provide more than simple medical observations.  The etiology of the Veteran's psychiatric symptoms may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, there is no basis for a favorable disposition of the Veteran's claims for anxiety and sleep disturbance/insomnia.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claims.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Hearing Loss 

The Veteran contends that he has a hearing loss which he believes is related to exposure to acoustic trauma in service.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385 (2010).  

In this case, the Veteran is not shown to have a hearing loss for VA purposes at anytime either in service or at present.  The evidence of record showed that while the Veteran had an elevated threshold reading of 30 decibels at 500 hertz on a redeployment examination in May 1991, and again on a reserve service examination in June 1999, he was not shown to have a threshold reading above 20 decibels at any of the relevant frequencies on any other service or post service audiological examination, including when examined by VA in June 2008.  

When examined by VA in June 2008, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical and audiometric findings on examination.  Parenthetically, the Board notes that while the examiner indicated that a Boys Town audiological examination report referred to by the Veteran was not in the claims file, a copy of that report was among the numerous records contained in one of the five volumes of the Veteran's claims file.  More importantly, the audiometric findings on that report were within normal limits and showed all threshold readings at each of the relevant frequencies, were 15 decibels or less.  The Veteran reported a history of noise exposure from gunfire, driving trucks and explosions in service, and said that he used to hunt some prior and subsequent to service.  Audiometric findings at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
10
20
LEFT
0
5
0
0
15

Speech discrimination was 94 percent in each ear.  The examiner reported that there was normal to slightly hyper compliant middle ear systems, bilaterally.  Acoustic reflexes were intact without any decay and puretone thresholds were within normal limits.  The diagnosis was clinically normal hearing, bilaterally.  The examiner commented that the Veteran's hearing acuity was within normal limits, bilaterally, and that there was no evidence of significant threshold shift or noise pattern.  

In this case, there is no competent evidence of hearing loss for VA purposes at anytime either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The diagnostic findings on VA audiological examination in August 2008 failed to show any evidence of hearing loss for VA compensation purposes.  

While the Veteran may believe that he has a hearing loss which is related to service, he has not presented any competent medical evidence to support that assertion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to provide evidence of visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

Given the lack of competent diagnostic evidence showing that the Veteran has a hearing disability at present, as that term is defined in 38 C.F.R. § 3.385, the claim for defective hearing must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

PTSD

The Veteran contends that his PTSD is more severe than reflected in the 70 percent evaluation initially assigned, and believes that a higher evaluation is warranted.  

In this case, service connection was established for PTSD and major depressive disorder by the RO in June 2008, based on evidence of treatment for psychiatric problems related to his initial deployment in the Gulf War in 1991, and his recent redeployment in 2004.  The service records showed that the Veteran has been in psychiatric counseling for nightmares, intrusive thoughts, sleep disturbance, hypervigilance, and difficulty being around crowds, since 2001; more so since his most recent deployment in 2004.  The Global Assessment of Functioning (GAF) scores assigned by his treating physicians and other various healthcare providers during service ranged from no less than 50 in February 2002, to 65 in May 2007.  By rating action in June 2008, service connection was established for PTSD with major depressive disorder, and the Veteran was assigned a 70 percent evaluation under Diagnostic Code (DC) 9411; effective from April 28, 2008, the day following his discharge from service.  38 C.F.R. § 3.400(b)(2).  

Under DC 9411, a 70 percent evaluation is assigned where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

Where PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

38 C.F.R. § 4.130, Diagnostic Code 9432 (2010).  

As indicated above, when examined by VA June 2008, the Veteran reported that he was paranoid and had become a loner since returning from Iraq and that he continued to have problems being around crowds.  He lived with his mother and took care of his son about 50 percent of the time (Veteran is not married), and said that being with his son made him feel comfortable and gave him a sense of purpose.  He reported a good relationship with his son and siblings and said that he interacted with them on a regular basis.  The Veteran reported a history of bad dreams or nightmares, but said that they have improved and that he didn't wake up at night as much now that he was taking medication.  He reported that he sleeps with his light on, has startled response and hypervigilance, and said that his nightmares are worse on the nights before he goes for psychiatric counseling.  

On examination, he was well oriented, guarded, anxious and depressed, but denied any suicidal or homicidal thoughts, hallucinations, delusions or panic attacks.  There was no inappropriate, obsessive or ritualistic behaviors or episodes of violence, his memory was normal and his impulse control was good.  He was clean, well dressed, and neatly groomed, his speech was slow and his psychomotor activity was lethargic.  His thought process and content was unremarkable, and his judgment was intact.  

The examiner indicated that the Veteran's recurrent major depressive disorder was of moderate degree manifested by depressed mood on a daily basis with loss of interest or pleasure in nearly all activities.  There was impairment in sleep, weight, and psychomotor activity, decreased energy, feelings of worthlessness and guilt, and difficulty concentrating and making decisions.  The GAF score was 55.  

Additionally, the Board notes that the Veteran's GAF scores on psychiatric evaluations in service ranged from a onetime score of 50 (February 2002) to 65, with most scores between 55 and 60.  The GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  A GAF score between 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the Board is not required to assign a rating based merely on such score.  

In adjudicating the Veteran's claim for an increased rating, the material question is whether he has sufficient occupational and social impairment to disrupt his performance of occupational tasks to the extent set forth in the rating criteria described above for a rating in excess of 70 percent.  38 C.F.R. § 4.130 (2010).  It must be remembered that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  The percentage ratings are intended, as far as practicably can be determined, to compensate the average impairment of earning capacity resulting from such disorder in civilian occupations.  38 C.F.R. § 4.1 (2010).  

In this case, the symptoms and manifestations of the Veteran's service-connected psychiatric disorders are not shown to cause total occupational and social impairment.  The Veteran has never described, nor do the medical reports show any evidence of gross impairment in thought processes or communication, delusions, hallucinations or inappropriate behavior.  The Veteran has a good relationship with his son, siblings and mother, and is not a danger to himself or others.  He is well oriented, his memory is intact and his thought processes are logical, coherent, and goal-directed.  While the Veteran has demonstrated symptoms of depression, the evidence does show any impairment in his family relations, judgment, thinking, or mood beyond that contemplated for a 70 percent evaluation at anytime during the pendency of this appeal.  

Taking the GAF scores into consideration with all the pertinent evidence of record, the Board finds that the overall disability picture reflected in the evidence does not suggest the degree of severity of symptoms contemplated for total social and occupational impairment.  Therefore, a 100 percent schedular evaluation is not warranted at any time during the pendency of this appeal.  


Right Knee Disability

Initially, it should be noted that the Board has reviewed all the evidence of record, including but not limited to the Veteran's contentions and his testimony at the hearing before the undersigned in March 2010, VA treatment records from 2001 to the present, and the findings from VA examination in October 2008.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the Veteran will be summarized where appropriate.  

The Veteran contends that he has chronic right knee pain and difficulty walking or standing for any prolonged period of time, and believes that the 10 percent evaluation assigned does not reflect the current severity of his knee disability.  

Regarding the Veteran's contentions, while he is competent to offer evidence as to the visible symptoms or manifestations of his right knee disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran's right knee disability is rated 10 percent disabling.  Relevant rating criteria include Diagnostic Code (DC) 5260, which contemplates limitation of flexion.  This warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71, DC 5260.  

Also, under DC 5261, limitation of extension of a knee warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if flexion is limited to 15 degrees, a 30 percent evaluation if flexion is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71, DC 5261.  

The normal range of motion for a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  

When examined by VA in October 2008, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history, and clinical findings on examination.  The Veteran reported persistent pain with weakness, stiffness, swelling, and catching, with flare-ups weekly depending on the level of his activities.  The Veteran denied any history of surgeries or injections, and said that he sometimes used a cane or brace for support.  He reported that he was able to walk one to two blocks and can tolerate standing 15 to 20 minutes at a time without difficulty.  

On examination, the Veteran had an antalgic gait with some crepitus, grinding, sub-patellar tenderness and tenderness to palpation, but no abnormal weight bearing.  There was no effusion, swelling, erythema, warmth or any instability or subluxation in the right knee.  Extension/flexion was from zero to 120 degrees with tenderness at the end range of flexion and at 100 degrees of extension.  The examiner indicated that there was some increased pain, but no additional limitation of motion on repetitive use due to pain, fatigue, weakness, incoordination, or lack of endurance.  X-ray studies revealed minimal patellofemoral compartmental degenerative changes.  Otherwise, the soft tissues were within normal limits and there was no evidence of fracture, dislocation, joint effusion or other areas of degenerative changes.  

The additional VA and private treatment records from 2004 to the present do not show any specific treatment or any clinical or diagnostic findings pertaining the right knee.  

With regard to an evaluation in excess of 10 percent for the right knee disability, the Veteran is not shown to have flexion limited to less than 60 degrees at any time during the appeal period, nor limitation of extension greater than 10 degrees.  Therefore, a rating in excess of 10 percent based on limitation of motion under DC 5260 or 5261 is not assignable.  

Other potentially applicable rating codes which may provide a basis for assigning a higher evaluation include DC 5256, but that requires ankylosis of the knee joint, which is not shown.  DC 5258 provides for a 20 percent evaluation for dislocated, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, and DC 5262 allows for a 20 percent rating when there is malnunion of the tibia and fibula with moderate knee or ankle disability.  However, these manifestations have not been described or demonstrated on any of the medical reports of record.  

Similarly, a separate rating may be assigned for the right knee under DC 5257 if the Veteran is shown to have recurrent subluxation and lateral instability.  In this case, however, the Veteran does not contend, nor do the medical reports of record show any give way, instability or subluxation at anytime during the pendency of this appeal.  Therefore, this rating code is not applicable to the facts in this case.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the objective findings from the VA examination and the private and VA outpatient reports of record did not show more than moderate limitation of motion, and no instability or subluxation of the right knee.  Furthermore, a VA examiner indicated that there was no additional range of motion loss on repetitive movement due to pain, weakness, excess fatigability, incoordination, or lack of endurance.  The Board recognizes that the Veteran has knee pain on a daily basis.  However, the medical reports simply do not show any additional functional loss of use due to pain or on repetitive use of the right knee so as to warrant a rating in excess of 10 percent.  Therefore, the Board finds that the overall level of functional impairment is adequately compensated by the 10 percent evaluation currently assigned.  

At this point, it should be noted that the percentage ratings represent, as far as can be practicably be determined, the average impairment in earning capacity resulting from the service-connected disability in civil occupations.  38 C.F.R. § 4.1.  In this case, the 10 percent evaluation currently assigned contemplates moderate limitation of motion in the right knee, which is consistent with the objective findings from the medical reports since his discharge from service.  The evidence of record does not show marked functional limitation of motion in the Veteran's right knee.  

The Board recognizes that the Veteran's right knee pain impacts on his ability to engage in some activities.  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use of the right knee.  Thus, the Board finds that the level of functional impairment is adequately compensated by the 10 percent evaluation currently assigned.  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from his right knee disability does not suggest that he has sufficient symptoms to a warrant an evaluation in excess of 10 percent.  Accordingly, the Board finds that the 10 percent evaluation currently assigned accurately depicts the severity of the condition during the pendency of this appeal, and there is no basis for a higher staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that the rating schedule contemplates the Veteran's symptoms associated with his service-connected PTSD with major depressive disorder and right knee disability, and he has not demonstrated such factors as marked interference with employment or any periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  Under these circumstances, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for anxiety is denied.  

Service connection for sleep disturbance/insomnia is denied.  

Service connection for bilateral defective hearing is denied.  

An evaluation in excess of 70 percent for PTSD with major depressive disorder is denied.  

An evaluation in excess of 10 percent for right patellofemoral syndrome with degenerative joint disease is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished with respect to the claim of service connection for a skin disorder and increased ratings for TBI, forehead scar, GERD, left knee and bilateral foot disabilities prior to further consideration of the Veteran's appeal.  

Concerning the claim for a skin disorder, claimed as pseudofolliculitis barbae, tinea pedis, chronic puritic rash with inflammatory hyperpigmentation and tinea corporis, the service records showed treatment for a recurring rash on the left side of the Veteran's face, scalp and neck intermittently since his first period of active service in Southwest Asia in 1991.  The records showed that the specific nature and etiology of the skin disorder was not clearly understood, and was variously diagnosed as tinea and seb dermatitis (petaloid type).  A punch biopsy in October 2007, was consistent with superficial perivascular and spongiotic dermatitis.  In November 2007, a service dermatologist opined that the skin disorder was most likely erythematosquamous dermatitis rather than a petaloid seb dermatitis.  

In June 2008, the Veteran was afforded a VA examination, in part, to determine the nature and etiology of any identified skin disorder and the extent of any residuals from the surgical scar on the forehead.  However, after review of the examination report, the Board finds that the reported findings were confusing and somewhat inconsistent and, moreover, did not provide sufficiently detailed information to adjudicate the underlying issues on appeal.  

Specifically, the examiner indicated that pseudofolliculitis barbae (PFB) and the rash on the Veteran's neck and face, which was previously diagnosed as dermatophytosis tinea facialis and was readily visible on photographs from his private doctor a year earlier, were not present on the current examination, and that the Veteran had no symptoms and takes no treatment.  However, he then noted that there was a 1-cm., irregular, round darkened area on the left side of the Veteran's neck which was likely a residual of his dermatitis.  He estimated that the exposed area of the neck (PFB and atopic dermatitis) represented 14 percent of affected exposed skin surface and zero to five percent of total body surface.  Based on the examiner's statements, it is not clear whether the identified skin abnormality was a residual scar or an active/dormant skin disease.  

With respect to the residual scar on the Veteran's forehead, while the VA examiner indicated that it was not disfiguring, he did not provide any detailed description of the scar in terms of the eight characteristics of disfigurement under DC 7800, Note (1), for rating scars of the head, face, and neck.  Given the lack of any detailed information regarding the current nature of the Veteran's skin disorder on his face and neck, and the scar on his forehead, the Board finds that another, more detailed examination should be undertaken, if feasible, by a dermatologist.  

Regarding the Veteran's TBI, the Board notes that the schedular criteria by which traumatic brain injuries are rated were changed during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective from October 23, 2008, and for claims filed on and after that date.  In this case, while the Veteran's claim for TBI was received in August 2008, prior to the enactment of the revised regulations, the RO adjudicated his claim only under the revised regulations.  

Where a law or regulation changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Therefore, adjudication of the Veteran's claim of entitlement to an increased rating for the residuals of his TBI should include consideration of both the old and the new criteria.  

Additionally, in the November 2008 rating decision which granted service connection for TBI, the RO indicated that the Veteran's cognitive disorder associated with his TBI would be evaluated at a later date.  However, it does not appear that any additional evaluation was undertaken.  

As to the Veteran's GERD, the evidentiary record as currently constituted does not include any findings upon which to rate the service-connected disability.  Other than the Veteran's reported history of reflux, the June 2008 VA examination did not include any specific findings or assessment as to the current severity of this disorder.  

Similarly, the reported findings on VA examination in June 2008, concerning the Veteran's left knee and bilateral foot disabilities were not sufficiently detailed to adequately assess the current level of severity.  With respect to the left knee, when assessing functional impairment under DeLuca, the examiner indicated that there was "[m]ajor functional impact" due to moderate pain, weakness and fatigue on repetitive motion.  However, the examiner did not offer any estimate of the impairment in terms of degrees of additional range of motion loss.  

As to the bilateral foot disability, while the examiner indicated that there was no malalignment of the forefoot, midfoot or Achilles tendon, he did not indicate whether there were any abnormalities on weight-bearing of the feet, or include any additional description, such as, whether there was any swelling or callosities.  

The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic codes, and is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The Veteran should be afforded a VA dermatology examination to determine the correct diagnosis and etiology of any identified skin disorder of the face, scalp and neck, and the current residuals of the forehead scar.  All indicated tests and studies are to be performed.  The claims file and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to the following:  

a)  Provide a detailed description of any identified skin disorder of the Veteran's face, scalp and neck, including any residual scarring, and indicate whether the predominant disability is residual scarring or a skin disease.  If a skin disorder is identified, the examiner should render an opinion as to whether it is at least as likely as not that it is related to service.  

b)  Include a detailed description of all residuals of the forehead scar, and indicate whether any of the following eight characteristics of disfigurement, are present:  

1)  Scar 5 or more inches (13 centimeters) in 
     length; 
2)  Scar at least one-quarter inch wide (0.6 cm) at 
     its widest part; 
3)  Scar surface or contour elevated or depressed 
     on palpation; 
4)  Scar adherent to underlying tissue; 
5)  Skin hypo- or hyper- pigmented in an area 
     exceeding 6 square inches (39 square cm);  
6)  Skin texture abnormal (irregular, atrophic, 
     shiny, scaly, etc.) in an area exceeding 6 
     square inches (39 square cm); 
7)  Underlying soft tissue missing in an area 
     exceeding six square inches (39 square cm); 
8)  Skin indurated and inflexible in an area 
     exceeding 6 square inches (39 square cm).  

2.  The Veteran should be scheduled for a VA TBI examination.  The current C&P TBI Examination Guidelines must be followed.  Complete testing should be accomplished, as necessary and the examiner should describe all current manifestations of TBI, indicating clearly which are supported by objective evidence and which is purely a subjective complaint.  

3.  The Veteran should be afforded a VA examination to determine the current manifestations and severity of his service-connected GERD.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination, and the findings reported in detail.  The examiner should provide a response to the following:  

1)  Does the Veteran have pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health due to his GERD?  

2)  Does the Veteran have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain?  If so, are the Veteran's symptoms productive of considerable impairment of health?  

The examiner should be advised that all manifestations must be addressed so that the Board may rate the Veteran's disability in accordance with the specified criteria.  The clinical findings and reasons upon which any opinion is based should be clearly set forth.  

4.  The Veteran should be afforded a VA orthopedic examination to determine the current severity of his left knee and bilateral foot disabilities.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.  The examination report should address the following: 

a)  The examiner should note any limitation of motion in the left knee and each foot, and test for stability in the left knee.  Any identified instability should be classified as mild, moderate, or severe.  

b)  Indicate whether the Veteran's left knee and plantar fasciitis and pes planus causes weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion.  

c)  Indicate whether pain left knee and plantar fasciitis and pes planus could significantly limit functional ability during flare-ups or on repeated use over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss.  

d)  Indicate whether any functional limitation due to pain, weakened movement, excess fatigability, or incoordination associated with the Veteran's plantar fasciitis and pes planus, would be commensurate with moderate, moderately severe, or severe foot injury.  

A complete rationale is required for any stated opinion.  If the examiner is unable to answer the specific inquiries, this should be so indicated and an explanation as to why should be included.  

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.  38 C.F.R. § 4.2 (2010).  

6.  After the requested development has been completed, the AMC should readjudicate the claims.  The AMC's consideration should include both the old and the revised rating criteria for TBI, as applicable.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


